Order filed June 17, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-01046-CR
                                ____________

                    STEVEN JAMES SEBRING, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1323534


                                    ORDER

      Appellant is represented by retained counsel, Thomas M. Henderson.
Appellant’s brief was originally due January 29, 2014. Appellant was previously
represented by appointed counsel. Appellant’s appointed counsel requested and
received a total of 60 days extension of time to file appellant’s brief until March
31, 2014. Appellant retained Thomas M. Henderson as his counsel after that date.
We granted appellant’s current counsel an extension of time to file appellant’s
brief to June 9, 2014. When we granted the extension, we noted that no further
extensions would be granted absent exceptional circumstances. No brief was filed.
On June 9, 2014, counsel filed a further request for extension of time to file
appellant’s brief. Counsel did not allege any exceptional circumstances in the
request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Thomas M. Henderson to file a brief with the clerk of
this Court on or before July 10, 2014. If counsel does not timely file appellant’s
brief as ordered, the Court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM